                                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7
     TERENCE M. MAGRATH, KAYLA M.                     Case No: CV 19-1344-GW-Ex
 8   MAGRATH and MICHAEL T. MAGRATH
 9                 Plaintiffs,                        ORDER DISMISSING CASE WITH
                                                      PREJUDICE
10          vs.
11   MEDTRONIC MINIMED, INC., a Delaware
     corporation; MEDTRONIC, INC., a
12   Minnesota corporation; AND DOES 1
     through 100, inclusive
13
                   Defendants.
14

15
            Pursuant to the Stipulation of Dismissal with Prejudice filed by the parties,
16
            IT IS HEREBY ORDERED THAT:
17
            1.     The Stipulation of Dismissal with Prejudice filed by the parties shall be, and is
18
     hereby, adopted by the Court and incorporated by reference.
19

20          2.     The above-entitled action, and any and all claims made therein, shall be, and hereby

21 is, dismissed with prejudice and without costs or attorneys’ fees to any party.

22          SO ORDERED this the 16th day of September, 2019.
23

24
                                                          Hon. George H. Wu
25                                                        United States District Judge
26

27

28


                        [PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE
         TERENCE M. MAGRATH, ET AL. V. MEDTRONIC MINIMED, INC., ET AL. – CASE NO. 2:19-cv-01344
